Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/172011, filed on 10/26/2018. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the angle" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "their" in line 9.  It is unclear which structure this limitation is referring to i.e. the flank faces, the ribs, the arc, etc?
1 recites the limitation "the surface material" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the point of tangency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said tangent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the central third" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said height" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 recite the limitation "said acute angle" in line 1.  It is unclear which of angle defined by tangents this limitation is referring to. 
Claim 9 recites the limitation "each said groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the surface material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said load bearing members” in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the angle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "their" in line 8.  It is unclear which structure this limitation is referring to i.e. the flank faces, the ribs, the arc, etc?
Claim 12 recites the limitation "their" in line 9.  It is unclear which structure this limitation is referring to i.e. the flank faces, the ribs, the arc, etc?
Claim 12 recites the limitation "the surface material" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said at least one rope" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same limitation as “a belt shaped rope” from claim 1. 
Claim 14 recites the limitation "the ribs" in line 4.  It is unclear which of the elongated ribs from claim 1 this limitation is referring to.
Claim 14 recites the limitation "the rope wheel" in line 5.  It is unclear which of the at least one rope wheel from claim 13 this limitation is referring to.
Claim 18 recites the limitation "said at least one rope" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same limitation as “a belt shaped rope” from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/022517 to Goeser in view of WO 2011/128223 to Bloechle (henceforth referred to as Goeser and Bloechle, respectively).
Regarding claims 1-13, Goeser discloses a belt-shaped rope of an elevator (i.e. Title) having opposite lateral sides (i.e. Fig. 1, ref. 3a, 3b) facing in thickness direction of the rope, at least one of the lateral sides being shaped to have elongated ribs (i.e. Fig. 2, ref. 11) that are disposed adjacent each other in width direction of the ropes and extend parallel with the longitudinal direction of the rope, each said rib having a first flank face (i.e. Fig. 2, top face) for contacting a flank face of a rib of a rope wheel (i.e. Machine translation of claims, line 20-21), the first flank face being shaped to arc to such steepness that the angle defined between their tangents is acute (i.e. Machine translation of claims: claim 7, angle between 1-89 degrees, preferably between 10-60 degrees), and the surface material of said flank faces has shore A hardness more than 85 and less than 100 (i.e. Machine translation of specification, lines 92-93: Shore A range between 85-95).
Wherein the shore hardness is 90 shore A or more (i.e. Machine translation of specification, lines 92-93: Shore A range between 85-95).

Wherein said acute angle is less than 60 degrees (i.e. Machine translation of claims: claim 7, angle between 1-89 degrees, preferably between 10-60 degrees).
Wherein said acute angle is less than 60 degrees (i.e. Machine translation of claims: claim 7, angle between 1-89 degrees, preferably between 10-60 degrees), and said hardness is from 91-94 Shore A (i.e. Machine translation of specification, lines 92-93: Shore A range between 85-95).
Wherein said surface material comprises polymer (i.e. Machine translation of claims, line 17-18: elastomer is a type of polymer). 
Wherein said at least one lateral sides is shaped to have one or more elongated grooves (i.e. Fig. 2, ref. 2), each extending between neighboring rib (i.e. Fig. 2, ref. 11) parallel with the longitudinal direction of the rope and each said groove is delimited by flank face of neighboring ribs that have an arcuate cross sectional profile (i.e. Fig. 3a, ref. 2 and Machine translation of claims: claim 7, angle between 1-89 degrees, preferably between 10-60 degrees) as defined, and the surface material of said flank faces has shore A hardness more than 85 and less than 100 (i.e. Machine translation of specification, lines 92-93: Shore A range between 85-95). 
Wherein the rope comprises one or more load bearing members (i.e. Fig. 2, ref. 5) and a coating (i.e. Fig. 2, ref. 6) forming the surface of the rope and the one or more load bearing members are embedded in the coating and extend parallel with the longitudinal direction of the rope unbroken throughout the entire length of the rope. 

Goeser does not specifically teach a second flank face contacting a flank face of a rib of a rope wheel. However, Bloechle teaches a belt shape rope (i.e. Fig. 17a-17e) of an elevator (i.e. Figs. 1 and 2) with elongated ribs (i.e. Fig. 17d, ref. 46a) on at least one lateral side of the rope, each elongated rib having a first flank face (i.e. Fig. 17d, side of ref. 46a) for contacting a flank face of a rib of a rope wheel (i.e. Fig. 1, ref. 26), and a second flank face (i.e. Fig. 17d, side of ref. 46b) for contacting a flank face of a rib of a rope wheel (i.e. Fig. 1, ref. 26 or 34a or 34b), said flank faces are shaped to arc to such steepness that an angle between their tangents  are formed. Wherein the point of tangency of each said tangent is within the central third of the height of the rib as measured in thickness direction of the rope (i.e. Fig. 17d, all groove points are at a middle section of the rope in the thickness direction). Wherein the arcuate cross sectional profiles of the flank faces have a shape of an S-curve (i.e. Fig. 17d, the cross section is S-shaped closely resembling zig-zags). Wherein load bearing members are made of composite material comprising reinforcing fiber embedded in polymer matrix, said reinforcing fibers preferably being made of carbon fibers or glass fibers (i.e. Machine translation lines 74-77). 
Bloechle also teaches a manufacturing process of manufacturing a double sided ribbed belt from a flat belt (i.e. Fig. 17c-17d). It would have been obvious to one of ordinary skill in the art to add ribs to a second flank face as taught in Bloechle in the belt shaped rope as taught in .

Claims 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/128223 to Bloechle in view of WO 2012/022517 to Goeser.
Regarding claims 13-15, 17-18, Bloechle teaches an elevator arrangement (i.e. Figs. 1-2) comprising at least one belt shaped rope (i.e. Figs 17a-17d) of an elevator, 
the belt shaped rope of an elevator having opposite lateral sides facing in thickness direction of the rope, at least one of the lateral sides being shaped to have elongated ribs (i.e. Fig. 17d ref. 46a) that are disposed adjacent each other in width direction of the rope and extend parallel with the longitudinal direction of the rope, each said rib having a first flank face (i.e. Fig. 17d, side of ref. 46a) for contacting a flank face of a rib of a rope wheel (i.e. Fig. 1, ref. 26), and a second flank face (i.e. Fig. 17d, side of ref. 46b) for contacting a flank face of a rib of a rope wheel (i.e. Fig. 1, ref. 26 or 34a or 34b), each said first and second flank face being shaped to have an arcuate cross sectional profile (i.e. Fig. 17d shows an S-shaped cross section similar to a zig zag). 
Wherein the rope wheel comprises elongated grooves that are disposed adjacent each other in axial direction of the rope wheel and extend along the circumference of the rope wheel parallel with each other, and the ribs of the rope extend into grooves of the rope wheel (i.e. Machine Translation lines 385-387).

Wherein the elevator further comprises an elevator car (i.e. Fig. 1, ref. 10), and said at least one rope is connected to the elevator car (i.e. Fig. 1, ref. 20).
Bloechle does not specifically teach an angle defined between tangents is acute nor teach the surface material has Shore A hardness more than 85 and less than 100. However, Goeser teaches a similar belt shaped rope comprising elongated ribs (i.e. Fig. 2, ref. 11) that are disposed adjacent each other in width direction of the ropes and extend parallel with the longitudinal direction of the rope, each said rib having a first flank face (i.e. Fig. 2, top face) for contacting a flank face of a rib of a rope wheel (i.e. Machine translation of claims, line 20-21), the first flank face being shaped to arc to such steepness that the angle defined between their tangents is acute (i.e. Machine translation of claims: claim 7, angle between 1-89 degrees, preferably between 10-60 degrees), and the surface material of said flank faces has shore A hardness more than 85 and less than 100 (i.e. Machine translation of specification, lines 92-93: Shore A range between 85-95). Goeser further teaches the small acute angle between tangents and the shore A hardness range above is useful in limiting unwanted noise (i.e. Machine translation of specification lines 30-40). Therefore, it would have been obvious to one of . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/128223 to Bloechle in view of WO 2012/022517 to Goeser in further view of US Patent Application Publication No. 2016/0039639 to Githens et al (henceforth referred to as Githens).
Regarding claim 16, Bloechle in view of Goeser does not teach the two rope wheels have mutually nonparallel horizontal rotational axes. However, Githens teaches an elevator arrangement without a counterweight (i.e. Fig. 1) comprising at least one belt shaped rope (i.e. Fig. 1, ref. 16a, 16b) connected to an elevator car (i.e. Fig. 1, ref. 12) and two rope wheels (i.e. Fig. 1, ref. 20 is a drive wheel and 30a, 30b are upper diverting wheels) wherein said two rope wheels have mutually non-parallel horizontal rotational axes. It would have been obvious to one of ordinary skill in the art to use non parallel rotational axis between two rope wheels as taught in Githens in the elevator system as taught in Bloechle in view of Goeser to eliminate the function of a counterweight in small hoistways by wrapping the rope upwards to an upper diverting pulley and hang the rope end at an upper part of the hoistway and there would have been reasonable expectation of success. 



  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2010/072690 to Dold et al teaches a belt shaped rope with arcuate ribs.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654